            Case 1:18-cv-02295 Document 1 Filed 10/03/18 Page 1 of 18



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


COSTAR GROUP, INC.,
1331 L Street N.W.
Washington, DC 20005, and

COSTAR REALTY INFORMATION, INC.,
1331 L Street N.W.                                           Civil Action No. _________
Washington, DC 20005,
                                                             JURY TRIAL
                    Plaintiffs,                              DEMANDED

               v.

RICHARD MARTIN,
2404 Glen Forest Lane
Plano, TX 75023,

                    Defendant.

                                         COMPLAINT

       1.      Plaintiffs CoStar Group, Inc., a public company, and CoStar Realty Information,

Inc., its wholly owned subsidiary, together constitute the nation’s leading provider of

commercial real estate information, and operate the most comprehensive commercial real estate

information database available in the world. Plaintiffs together are referred to as “CoStar.”

       2.      CoStar brings this case against Defendant Richard Martin (“Martin”) to redress

unauthorized access to, and use of, CoStar’s subscription database, and to protect CoStar’s

intellectual property. Using another individual’s CoStar password, Martin logged into the

subscription database repeatedly over several months, and—using software he had created—

downloaded masses of CoStar data to create a knock-off database.

       3.      At all relevant times Martin was an agent of Pathway Mentor, LLC (“PM LLC”),

a company based in northern Texas that operates in the commercial real estate marketplace. PM

LLC is a former CoStar customer. Beginning in October 2016, PM LLC executed a series of
            Case 1:18-cv-02295 Document 1 Filed 10/03/18 Page 2 of 18



license agreements with CoStar, the terms of which permitted two individuals—Rozann Marquis

and Robert Martin—to access CoStar’s subscription database. At no time was Richard Martin

authorized to use PM LLC’s account, or any other CoStar customer’s account.

       4.      Rather than pay to subscribe for CoStar’s services, Richard Martin decided to

steal them. He obtained a username and password from Marquis and used those credentials to

gain access to CoStar’s database. Martin, in fact, went beyond simply stealing CoStar’s service:

his unauthorized access was for the purpose of creating a huge, unlicensed derivative database

populated by CoStar data for unrestricted use by PM LLC.

       5.      From around July 2017 through September 2017, Martin used Marquis’ username

and password to access CoStar’s database at an astonishing rate. After Martin commandeered

Marquis’ credentials, the traffic on the account increased significantly. On nineteen different

occasions, Martin generated the single largest number of CoStar database hits in the United

States—surpassing each of the over one-hundred-thousand other subscribers to the product.

       6.      Martin was generating this huge volume of traffic because he was extracting

massive amounts of CoStar’s data. Using this data, Martin created an unauthorized derivative

database and made it available to his colleagues at PM LLC. According to statements made to

CoStar by PM LLC co-founders Marquis and Robert Martin, PM LLC then used this pirated

database for its own business purposes.

       7.      PM LLC not only was aware of Martin’s unlawful conduct, but helped facilitate

his unauthorized access to CoStar’s intellectual property. PM LLC has admitted to CoStar that it

provided Martin with the username and passcode issued to Marquis, in direct violation of its

license agreements. According to Marquis, PM LLC took such actions knowing that Martin

intended to use those credentials to access CoStar’s product and extract CoStar’s proprietary real



                                                 2
               Case 1:18-cv-02295 Document 1 Filed 10/03/18 Page 3 of 18



estate data.

        8.      CoStar wrote to Martin regarding his unauthorized access to, and use of, CoStar’s

subscription database, and urged him to redress his misconduct. Martin never responded.

        9.      As a consequence of Martin’s unlawful actions, CoStar is entitled to damages

and/or disgorgement of Martin’s profits derived from his misconduct, as well as injunctive relief

to prevent continued irreparable harm to its business.

                                          * * * * *

        10.     CoStar employs more than three thousand people in the United States and, as a

result of their diligent efforts—and the investment of nearly five billion dollars over the last

thirty-plus years—CoStar has developed the most comprehensive commercial real estate

information database available in the world.

        11.     CoStar’s subscription database contains professionally researched information

about commercial properties across the country. The database has well over a hundred thousand

subscribers, including all of the leading commercial real estate brokerages in the United States,

as well as a significant number of smaller brokerages, property owners, banks, retailers, real

estate investment trusts, and other professionals. The subscription database also counts a number

of federal, state, and local government entities and agencies as its users.

        12.     CoStar generates and updates the database’s content at a cost of over $600 million

each year. Nearly thirteen thousand CoStar researchers have contributed to the subscription

database since its creation, adding nearly five million properties, taking over twelve million

photographs, and driving and flying over two million miles per year. Researchers collect this

information through various means, including through in-person site inspections and targeted

calls to individual commercial real estate owners, developers, and brokers.



                                                  3
             Case 1:18-cv-02295 Document 1 Filed 10/03/18 Page 4 of 18



       13.     While the subscription database provides exceptional benefits to CoStar’s paying

customers, it also has a positive impact on consumer welfare in the larger commercial real estate

ecosystem. CoStar’s subscription database provides greater transparency in the form of readily

available, professionally researched, and regularly updated commercial real estate information.

The existence of this information has made traditional commercial real estate transactions more

efficient, and has also facilitated a more diverse range of commercial real estate deals. The net

result is greater liquidity and significantly mitigated risk in one of the world’s most valuable and

important asset classes: commercial real estate.

       14.     The important role that CoStar plays in the commercial real estate market is

demonstrated by the extent to which its users interact with the service. Each day, users conduct

nearly nine million searches for commercial real estate on CoStar products, including the

subscription database. CoStar estimates that its products play a part in supporting one trillion

dollars of commercial real estate leases, sales, and mortgage originations in the United States

each year.

       15.     CoStar licenses its subscription database content for a monthly fee. Those fees,

which vary according to the scope of access a user seeks, generate significant revenue for CoStar

and enable it to employ thousands of people for, and invest billions of dollars in, research and

product enhancements. The stealing of access to CoStar presents a major threat to the ongoing

viability of CoStar’s products.

       16.     Because CoStar’s database is central to its business, CoStar protects it through

both contractually binding agreements and technological means. For example, CoStar

contractually prohibits users from sharing passwords and from mass-downloading data into

derivative databases, and employs password authentication modes that vary according to risk,



                                                   4
             Case 1:18-cv-02295 Document 1 Filed 10/03/18 Page 5 of 18



firewalls, and anti-hacking software to limit access to and manipulation of its data.

                                           THE PARTIES

       17.     CoStar Group is a corporation organized and existing under Delaware law with its

principal place of business and corporate office located at 1331 L Street, N.W., Washington,

District of Columbia 20005.

       18.     CoStar Realty is a corporation organized and existing under Delaware law with its

principal place of business and corporate office located at 1331 L Street, N.W., Washington,

District of Columbia 20005. It is a wholly owned subsidiary of CoStar Group.

       19.     Martin is an individual domiciled in Texas, and, on information and belief, he

resides at 2404 Glen Forest Lane, Plano, Texas 75023.

                                  JURISDICTION AND VENUE

       20.     This Court has federal question jurisdiction over this action under 28 U.S.C. §

1331 because this action alleges violations of the Computer Fraud and Abuse Act, 18 U.S.C. §

1030. The Court has supplemental jurisdiction over the state law claims under 28 U.S.C. § 1367

because these claims arise from a common nucleus of operative facts.

       21.     The Court has personal jurisdiction over Martin because he caused tortious injury

in the District of Columbia by an act or omission outside the District of Columbia, and regularly

engaged in a persistent course of conduct in the District of Columbia when he improperly

accessed and exported information from CoStar’s subscription database. Martin also is subject

to personal jurisdiction in this district because he consented to the Court’s jurisdiction in a

binding contract.

       22.     Venue is proper in this district under 28 U.S.C. § 1391(b) because a substantial

part of the events or omissions giving rise to this action occurred in this judicial district, and a



                                                   5
              Case 1:18-cv-02295 Document 1 Filed 10/03/18 Page 6 of 18



substantial part of the intellectual property that is the subject of this action is situated in this

judicial district. Venue also is proper in this judicial district under a binding forum selection

clause, pursuant to which Martin waived any objections to venue in this judicial district.

                                    FACTUAL ALLEGATIONS

I.      Martin Knowingly and Intentionally Gained Unauthorized Access to CoStar’s
        Subscription Database for the Purpose of Extracting CoStar’s Proprietary
        Information.

        23.     On or about October 31, 2016, Marquis executed a “CoStar License Agreement

and Subscription Form” on behalf of PM LLC. In that agreement, CoStar authorized Marquis to

access and use CoStar’s subscription database on behalf of PM LLC.

        24.     PM LLC and CoStar later executed three “Subscription Change Forms,” the terms

of which permitted both Marquis and Robert Martin to access and use CoStar’s database. At no

time did CoStar authorize Richard Martin to access or use its database on his own behalf, on

behalf of PM LLC, or on behalf of any other CoStar customer.

        25.     In or around January 2017, Marquis’ account began exhibiting suspicious

behavior, which accelerated in intensity in July 2017.

        26.     Between July 2017 and September 2017, Marquis’ account generated an

unprecedented number of hits on a near-daily basis. A “hit” refers to a request to CoStar’s web

server for information—such as a photograph or graphic image. In May 2017, Marquis’ account

generated an average of approximately 377 hits per day over the nine days it was in use. But

between July and September 2017, the rate and frequency of this activity increased dramatically.

During this timeframe, Marquis’ account routinely produced over 20,000 hits per day. On one

occasion the account generated over 30,000 hits in less than 24 hours, more than 85 times the

prior average, putting a significantly increased load on CoStar’s servers and diverting CoStar

resources from monitoring legitimate database traffic.
                                                    6
             Case 1:18-cv-02295 Document 1 Filed 10/03/18 Page 7 of 18



       27.     This activity not only exceeded Marquis’ prior usage trends by thirty-five times, it

also exceeded the typical usage trends of almost all other CoStar subscribers during the same

period. Out of CoStar’s entire subscriber base of over one-hundred-thousand users, Marquis’

account generated the largest number of hits on nineteen different dates within a three-month

period; it ranked within the top five over seventy times.

       28.     Given the scale of the access, CoStar looked into these suspicious activities. It

determined that Martin had gained unauthorized access to CoStar’s database for the purpose of

extracting proprietary information, and that PM LLC had assisted Martin’s efforts, in violation of

multiple terms of its license agreements. When CoStar confronted PM LLC about its activities,

PM LLC admitted these facts.

       29.     Specifically, PM LLC co-founder Marquis told CoStar that Martin created

software capable of copying and extracting information from CoStar’s database, and importing

this information into a local unauthorized database that Martin separately maintained. PM LLC

co-founder Robert Martin separately admitted to CoStar that Richard Martin’s software typically

extracted information concerning 5,000 commercial properties at one time.

       30.     Marquis further admitted to CoStar that PM LLC assisted Martin by providing

him with Marquis’ username and password. When PM LLC shared this information, it knew

that Martin was not authorized to access CoStar’s database. According to Marquis, PM LLC

also knew that Martin intended to access the database for the purpose of exporting information

into a derivative database.

       31.      Between July and September 2017, Martin used Marquis’ credentials to gain

unauthorized access to CoStar’s subscription database on a near-daily basis.

       32.     Martin obtained this access by falsely representing that he was authorized to use



                                                 7
             Case 1:18-cv-02295 Document 1 Filed 10/03/18 Page 8 of 18



CoStar’s database. Every individual who seeks to access CoStar’s database is directed to “Log

In with your current CoStar username and password.” (Emphasis added.) In response to this

prompt, Martin repeatedly provided a username and password belonging to Marquis, thereby

falsely representing to CoStar that he was authorized to access the database.

       33.     Every individual who seeks access to CoStar’s database also acknowledges that

by clicking “Log In,” he or she accepts CoStar’s Terms of Use (attached as Exhibit A). CoStar

provides a link to its Terms of Use on the Log In page for ease of reference.

       34.     The following disclaimer appears in large and clear text at the top of CoStar’s

Terms of Use: “YOUR USE OF THIS WEB SITE CONSTITUTES YOUR AGREEMENT TO

BE BOUND BY THESE TERMS AND CONDITIONS OF USE.” (Ex. A.) 1

       35.     Individuals using CoStar’s database further “agree to be legally bound by the

terms and conditions,” which “constitute a legal contract between you and CoStar.” (Ex. A.)

Users of the database further acknowledge that they have “the right, power and authority to agree

to and be bound by the[] Terms of Use,” and that if they “do not agree to the Terms of Use, or if

[they] do not have the right, power, and authority to agree to and be bound by the[] Terms of

Use, [they] may not use the Site.” (Ex. A.)

       36.     Thus, each time Martin logged into CoStar’s database using Marquis’ credentials,

he agreed to be bound by the Terms of Use.

       37.     The Terms of Use provide:

       Those portions of the Product 2 that may be accessed by the general public and that


1
 The 2018 Terms of Use (Exhibit A) are substantively identical to the Terms of Use in effect in
2017. Any differences between the 2017 and 2018 Terms of Use are immaterial to this
Complaint.
2
 CoStar defines “Product” as including its “Site, Content, Database, Information, Software and
any portion of the foregoing, including any derivatives, adaptations, successors, updates or
                                                8
             Case 1:18-cv-02295 Document 1 Filed 10/03/18 Page 9 of 18



       do not require any use of Passcodes (as defined below) or facial recognition
       authentication are referred to as the ‘Non-Passcode Protected Product.’ Those
       portions of the Product that require use of Passcodes … are available only to
       individuals or entities (‘CoStar Clients’), or those acting through them, who enter
       into a License Agreement (as defined below) with CoStar that authorizes access to
       such CoStar service are referred to as the ‘Passcode Protected Product.’

                                           * * * * *

       Only Authorized Users (defined below) for a Passcode Protected Product may
       access such product and they may access it solely using the user name, password
       (collectively, the ‘Passcodes’) [registered with CoStar] ….

                                           * * * * *

       An ‘Authorized User’ is defined as an individual (a) employed by a CoStar Client
       or an Exclusive Contractor (as defined below) of a CoStar Client at a site identified
       in the License Agreement, and (b) who is specified in the License Agreement as a
       user of a specific Passcode Protected Product and represented by the Client to be
       an employee or Exclusive Contractor of the Client.

       (Ex. A (emphasis added).)

       38.    The Terms of Use also prohibit certain types of conduct, including:

       Access[ing] any portion of a Passcode Protected Product unless you are an
       Authorized User for such Passcode Protected Product using the Passcodes assigned
       to you by CoStar to access the components and services of the Passcode Protected
       Product that your License Agreement authorizes you to access, subject to the terms
       contained therein and in these Terms of Use.

       (Ex. A.)

       39.    The Terms of Use emphasize the proprietary nature of the information contained

in CoStar’s database:

       The information, data, text, software, photographs, images, graphics, organization,
       layout, design, and other content contained on or provided through this Site
       (collectively, the ‘Content’) are proprietary to CoStar and its licensors, and are
       protected by copyright and other Canadian and international intellectual property
       rights, laws and treaties.



modifications provided thereto and any information derived from the use of the Database,
including as a result of the verification of any portion of the Information.” (Ex. A.)
                                                9
               Case 1:18-cv-02295 Document 1 Filed 10/03/18 Page 10 of 18



        [User] acknowledge[s] that the Software, Database, Content, Information, Passcode
        Protected Product, Non-Passcode Protected Product, and Product constitute the
        valuable property and confidential copyrighted information of CoStar and its
        licensors.

        (Ex. A.)

        40.      Because CoStar’s database contains valuable proprietary content, the Terms of

Use prohibit users from copying or exporting any portion of the information contained therein:

        [User] shall not … [s]tore, copy or export any portion of the Product into any
        database or other software, except as expressly set forth in the Permitted Uses
        above.

        [User] shall not … [m]odify, merge, decompile, disassemble, scrape, translate,
        decode or reverse engineer any portion of the Product, or use any data mining,
        gathering or extraction tool, or any robot, spider or other automatic device or
        manual process, to monitor or copy any portion of the Product or the data generated
        from it.

        (Ex. A.)

        41.      The Terms of Use also forbid users from creating, directly or indirectly, any

derivative database or other derivative works of the licensed product.

        Notwithstanding anything to the contrary herein, you shall not … [u]se .… any
        Information from the Product, including Information that has been verified or
        confirmed by you or anyone else, to directly or indirectly create or contribute to the
        development of any database or product.

        (Ex. A.)

        42.      Each time Martin logged into CoStar’s database, he was not (and knew that he

was not) an Authorized User; yet he continued to represent otherwise by using Marquis’

credentials.

        43.      Once inside CoStar’s database, and in further violation of the Terms of Use,

Martin used the software he developed to extract a huge amount of CoStar’s content and import

it directly into a derivative database.



                                                 10
              Case 1:18-cv-02295 Document 1 Filed 10/03/18 Page 11 of 18



       44.      The content Martin extracted from CoStar’s database included the identity of, and

multiple data fields related to, commercial real estate owners of over a hundred thousand

properties.

       45.      The timing of Martin’s unauthorized extractions coincided with the period of

significantly heightened activity CoStar observed on Marquis’ account.

       46.      Martin’s misconduct began months before his mass extractions. He began

accessing CoStar’s database using Marquis’ credentials as early as January 2017, and continued

to steal CoStar’s services in this manner for eight months.

       47.      PM LLC has admitted to CoStar that Martin provided it with a copy of the

database he created. PM LLC further admitted that its employees, including Rebecca Marrs and

Marquis, then used the information contained in the derivative database to complete between 80

and 300 daily phone calls to commercial real estate owners over an extended period. PM LLC

thus used the pirated database, built from CoStar’s data, for its own business purposes and

benefit.

       48.      Upon discovering PM LLC’s numerous breaches, CoStar suspended PM LLC’s

access to the subscription database.

       49.      CoStar wrote to Martin in order to afford him the opportunity to redress his

misconduct. Martin never responded.

       50.      PM LLC co-founder Robert Martin also directed Martin to prepare a written

statement describing his misconduct. Although Robert Martin agreed to share this statement

with CoStar, no such statement was ever provided to CoStar. CoStar intends to obtain such

statement in discovery.




                                                11
              Case 1:18-cv-02295 Document 1 Filed 10/03/18 Page 12 of 18



II.    At Great Effort and Expense, CoStar Endeavors to Protect Its Intellectual Property
       From Unauthorized Users Like Martin.

       51.      Due in part to the type of brazen misconduct at issue here, CoStar has taken

extensive measures to protect its intellectual property and prevent unauthorized access to its

products.

       52.      CoStar carefully structures its license agreements to ensure that only Authorized

Users have access to the database and that authorized use is tightly controlled. Additionally, all

licensees have a clear duty to maintain the confidentiality of CoStar’s proprietary information.

       53.      Access to CoStar’s subscription database is also password protected. CoStar

requires each licensed user to maintain his or her own individual password, and prohibits them

from sharing these credentials with any other individual. And it has created its own two-factor

authentication system for logging into the CoStar database.

       54.      CoStar also employs a number of third-party products to protect against

unauthorized access including, but not limited to, firewalls, anti-virus programs, and anti-

malware programs.

       55.      CoStar is constantly implementing new security procedures to protect its most

valuable resources—its professionally-researched commercial real estate information—at a

significant cost. Efforts (like Martin’s) to circumvent these technological safeguards

significantly increase these costs.

       56.      In addition to its state-of-the-art anti-piracy technology, CoStar operates its own

anti-piracy program, which includes monitoring suspicious activity and unauthorized uses of its

subscription database. That program—which caught the misconduct at issue—is costly to

administer.

       57.      The benefits that CoStar’s products provide to its customers and the market at


                                                 12
             Case 1:18-cv-02295 Document 1 Filed 10/03/18 Page 13 of 18



large are a direct result of the company’s efforts—undertaken over decades at a cost of billions

of dollars—to research, collect, curate, and create data. The protection of proprietary data—and

CoStar’s ability to vindicate its rights in that intellectual property—is therefore critically

important.

                               FIRST CLAIM FOR RELIEF
                       Computer Fraud and Abuse Act, 18 U.S.C. § 1030

       58.     CoStar repeats and realleges each and every allegation set forth above, and

incorporates them herein by reference.

       59.     CoStar’s computers and servers, located in the United States, are involved in

interstate and foreign commerce and communication.

       60.     CoStar licenses its subscription database content for a monthly fee. CoStar

controls access to its database by requiring its customers to obtain licenses for each individual

employee who intends to access the database. CoStar prohibits individual Authorized Users

from sharing their unique credentials with any other person.

       61.     In addition, every user of the subscription database or any other CoStar product is

subject to CoStar’s binding Terms of Use.

       62.     Martin knowingly, and with intent to defraud, gained unauthorized access to

CoStar’s computers and servers for the purpose of extracting CoStar’s proprietary data, in

violation of CoStar’s binding Terms of Use.

       63.     Martin knew that CoStar required customers to purchase a subscription in order to

access CoStar’s proprietary database. Martin nevertheless gained unauthorized access to

CoStar’s database using login credentials belonging to Marquis. Martin knew that he was not

authorized to access CoStar’s subscription database using these credentials.

       64.     Martin’s repeated unauthorized access to CoStar’s computers and servers allowed

                                                  13
              Case 1:18-cv-02295 Document 1 Filed 10/03/18 Page 14 of 18



Martin to access, obtain, and use CoStar’s contractually protected proprietary information

involving interstate communication, in violation of 18 U.S.C. § 1030.

        65.     CoStar has suffered over $5,000 worth of damages and losses over a one-year

period, in an amount to be proven at trial. Martin’s unauthorized access consumed time and

money spent identifying, investigating, and attempting to stop and otherwise respond to Martin’s

unauthorized access, as described throughout this Complaint. Further, Martin’s unauthorized

access has impaired and corrupted CoStar’s efforts to measure and analyze legitimate subscriber

traffic. Martin’s unlawful conduct undermined the soundness and therefore the value of those

data and analyses, which are used for multiple business purposes including search engine

optimization and search engine marketing.

        66.     CoStar has suffered and will continue to suffer independent, irreparable harm as a

result of Martin’s continued access to its computers and servers without authorization, which

entitles CoStar to injunctive relief.

                                 SECOND CLAIM FOR RELIEF
                                          Fraud

        67.     CoStar repeats and realleges each and every allegation set forth above, and

incorporates them herein by reference.

        68.     Martin made multiple false statements of material fact to CoStar by representing

that he was Marquis, an Authorized User of PM LLC’s account. Specifically, when directed to

“Log In with your current CoStar username and password,” Martin repeatedly provided CoStar

with credentials belonging to Marquis. In so doing, Martin fraudulently misrepresented his

identity.

        69.     Martin knew that his representations were false and misleading.

        70.     Martin made these false representations with the intent to deceive CoStar and

                                                14
             Case 1:18-cv-02295 Document 1 Filed 10/03/18 Page 15 of 18



thereby gain unauthorized access to the subscription database.

       71.     CoStar reasonably relied upon Martin’s misrepresentations when it granted

Martin access to its database.

       72.     As a direct and proximate result of Martin’s conduct, CoStar has been damaged in

an amount to be proven at trial.

                                THIRD CLAIM FOR RELIEF
                                      Breach of Contract
                      (In the Alternative to the Second Claim for Relief)

       73.     CoStar repeats and realleges each and every allegation set forth above, and

incorporates them herein by reference.

       74.     Each time Martin logged into CoStar’s database, Martin agreed to be bound by

CoStar’s Terms of Use.

       75.     The Terms of Use prohibit anyone who is not an Authorized User from accessing

CoStar’s Passcode Protected Product (as those terms are defined in the Terms of Use).

       76.     The Terms of Use also prohibit anyone who is not an Authorized User from

storing, copying, or exporting any portion of CoStar’s product into any other database or

software.

       77.     The Terms of Use forbid anyone who is not an Authorized User from creating

derivative works or databases using any portion of CoStar’s product.

       78.     Martin breached the Terms of Use by, among other things, accessing CoStar’s

Passcode Protected Product; storing, copying, and/or exporting a portion of CoStar’s product into

a separate database; and creating and maintaining a derivative database using portions of

CoStar’s product.

       79.     Martin’s breaches of the Terms of Use have been material, willful, repeated, and



                                               15
              Case 1:18-cv-02295 Document 1 Filed 10/03/18 Page 16 of 18



systematic.

       80.      CoStar has performed any conditions, covenants, and promises required of it in

accordance with the agreement or, in the alternative, any such conditions, covenants, and

promises have been waived.

       81.      As a result of Martin’s breach of the Terms of Use, Martin has caused damage to

CoStar in an amount to be determined at trial.

                               FOURTH CLAIM FOR RELIEF
                                      Unjust Enrichment
                       (In the Alternative to the Third Claim for Relief)

       82.      CoStar repeats and realleges each and every allegation set forth above, and

incorporates them herein by reference.

       83.      CoStar’s comprehensive commercial real estate information database provides

exceptional benefits to CoStar’s paying customers. At all times, CoStar expects that the users of

its database are Authorized Users who pay subscription fees in exchange for access.

       84.      Each time Martin logged into CoStar’s database without authorization, he

received a benefit from CoStar for himself and PM LLC.

       85.      Martin knew that he stood to benefit from accessing CoStar’s database and

accepted this benefit by using the database.

       86.      It would be unjust for Martin to retain the benefit of accessing CoStar’s database

without compensating CoStar for that access.

       87.      Because Martin has been unjustly enriched at the expense of CoStar, CoStar is

entitled to an award reflecting the value of the services Martin obtained and the benefits Martin

received from those services.




                                                 16
            Case 1:18-cv-02295 Document 1 Filed 10/03/18 Page 17 of 18



                                    PRAYER FOR RELIEF

       WHEREFORE, CoStar prays for judgment against Martin as follows:

       A.      For an award pursuant to 18 U.S.C. § 1030(g) for compensatory damages;

       B.      For an award of damages arising from Martin’s breaches of CoStar’s Terms of

Use, and the misappropriation of CoStar material as a result of those breaches, or, in the

alternative, for an award of damages and disgorgement arising from Martin’s materially false

representations and the unauthorized access to CoStar’s proprietary database that resulted from

such misrepresentations; and/or for an award reflecting the value of the services Martin obtained

and the benefits Martin received from those services;

       C.      For a permanent injunction (1) barring Martin’s continued unauthorized access to

CoStar’s computers and servers; (2) barring Martin from sharing or distributing any information

acquired from CoStar’s database with any other organization or individual; and (3) ordering

Martin to purge all CoStar content from any computers, databases, or servers that he has used or

that he maintains;

       D.      For further permanent injunctive relief as deemed necessary by the Court;

       E.      For an award of CoStar’s costs, including its reasonable attorneys’ fees and

disbursements of counsel, as permitted by law;

       F.      For prejudgment and post-judgment interest according to law;

       G.      For exemplary damages to the extent available; and

       H.      For such further and additional relief as the Court may deem just and proper.

                               DEMAND FOR A JURY TRIAL

       CoStar demands a trial by jury on all issues properly tried to a jury.




                                                 17
          Case 1:18-cv-02295 Document 1 Filed 10/03/18 Page 18 of 18



Dated: October 3, 2018              Respectfully submitted,



                                    By:    /s/ Jena R. Neuscheler

                                    Nicholas J. Boyle (D.C. Bar No. 481098)
                                    David R.J. Riskin (D.C. Bar No. 992710)
                                    Jena R. Neuscheler (D.C. Bar No. 187814)
                                    WILLIAMS & CONNOLLY LLP
                                    725 12th Street, N.W.
                                    Washington, DC 20005
                                    Telephone: (202) 434-5000
                                    Facsimile: (202) 434-5029
                                    nboyle@wc.com
                                    driskin@wc.com
                                    jneuscheler@wc.com

                                    Attorneys for CoStar Group, Inc. and CoStar Realty
                                    Information, Inc.




                                      18
